Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. 

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: A minor typographical error in claim 35 has been corrected by amending “the associate request frame” to “the association request frame” based on similar limitation of claim 29 and cancelled limitation of claim 35. The examiner has informed attorney Robert Leonard (Reg. No. 57204) about the following minor amendment on 2/26/2021.

35. (Currently Amended) A method for use in a station (STA) comprising: 
receiving, from an access point (AP) via a broadcast transmission, a target wake time (TWT) element that includes an indication of a type of frame to be triggered by a trigger frame; 
receiving, from the AP, the trigger frame indicating one or more consecutive orthogonal frequency division multiple access (OFDMA) resources for uplink OFDMA-based random access by unassociated STAs, wherein the STA is unassociated with the AP; -3- 6698172.1Applicant: InterDigital Patent Holdings, Inc. Application No.: 15/770,080 
transmitting, using one of the one or more consecutive OFDMA resources for the uplink OFDMA-based random access, an association request frame that is determined based on the indication of the type of frame; and 
receiving a signal occupying the one or more consecutive OFDMA resources as a response to the association request frame, wherein the signal comprises a multi-STA acknowledgment (ACK)/block ACK (BA).

End of amendment. 

Allowable Subject Matter
Claims 29-31, 33, 35-41 and 43 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 29 as amended, recites a method of unassociated station, receiving broadcast transmission from AP including TWT element including indication of type of frame to be triggered by a trigger frame; receiving trigger frame indicating consecutive uplink OFDMA resources for uplink OFDMA based random access by unassociated STAs; transmitting association request determined based on type of frame indication using one or more of the consecutive uplink OFDMA resources; and receiving in response to the association request, the multi-STA ACK or block ACK from AP using the one or more of the consecutive uplink OFDMA resources. 

The applicant’s argument regarding prior art on record Ghosh not teaching the AP sending multi-STA ACK or block ACK using the one or more of the consecutive uplink OFDMA resources (same uplink OFDMA resources as on which the association request was sent) (Applicant’s remark 9/10/2020, page 7-8) have been fully considered and are persuasive. 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 29. Thus, claim 29 is allowed. Independent claims 35 and 39 recite similar allowable subject, thus allowed for the same reasons. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/26/2021